Citation Nr: 1109555	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  96-37 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 30, 1993, for a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a 1996 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which increased the rating for the Veteran's PTSD with history of anxiety from 30 to 50 percent retroactively effective from June 30, 1993, the date of receipt of his claim for a higher rating for this disability.  That decision also confirmed and continued a 0 percent rating for residuals of a left knee wound, including a scar.  An August 1996 RO decision denied an earlier effective date for the higher rating for his PTSD, and the Statement of the Case (SOC) concurrently issued that same month addressed all three of these claims.  He then perfected his appeal to the Board by also filing a timely Substantive Appeal (VA Form 9) later in August 1996 through a private attorney that was representing him at the time.  The Veteran subsequently testified at a hearing at the RO in October 1996 before a local hearing officer.  A December 1996 Supplemental SOC (SSOC) denied a rating higher than 50 percent for the PTSD and a earlier effective date for this higher rating, as well as continued to deny a rating higher than 0 percent for the residuals of the left knee wound, including the scar.

In April 1999, however, the RO issued another decision and SSOC increasing the rating for the PTSD from 50 to 70 percent, also retroactively effective from June 30, 1993.  But the RO continued to deny an earlier effective date and a compensable rating for the residuals of the left knee wound, including the scar.

A September 2000 RO decision and SSOC confirmed and continued the 70 percent rating for the PTSD and effective date of June 30, 1993, but increased the rating for the left knee gunshot wound residuals, including the scar, from 0 to 10 percent retroactively effective from June 24, 2000.


These claims were before the Board in April 2004, January 2006, and most recently in November 2009, when they were remanded for further development and consideration.  That most recent remand was to schedule a hearing, which the Veteran had at the RO in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  

At the outset of the hearing, the Veteran withdrew his claims for a rating higher than 70 percent for his PTSD and for a rating higher than 10 percent his left knee scar as a residual of his gunshot wound.  He reiterated he was withdrawing these claims in a written statement submitted that same day on VA Form 21-4138.  Therefore, those claims are no longer before the Board.  38 C.F.R. § 20.204 (2010).

Also during his June 2010 hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  And following the hearing, the Board held the record open for an additional 90 days to give him time to try and obtain other supporting evidence (e.g., VA medical center (VAMC) treatment records, police reports, etc., from 1977-78 and during 1983-84 from New Jersey, Houston, Texas, New Mexico, and Los Angeles).  The only additional evidence submitted since the hearing, however, is a January 2011 post-remand brief from the Veteran's representative, the Disabled American Veterans (DAV) service organization.  So the Board is proceeding with the adjudication of the remaining claim for an earlier effective date for the 70 percent rating for the PTSD.



FINDINGS OF FACT

1.  A March 1987 Board decision granted service connection for PTSD and, in an April 1987 decision, the RO implemented this grant and assigned an initial 10 percent rating for the PTSD with history of anxiety retroactively effective from July 10, 1980.

2.  The Veteran appealed for a higher initial rating and a May 1988 RO decision increased this initial rating to 30 percent, still retroactively effective from July 10, 1980.

3.  The Veteran continued to appeal for an even higher rating for his PTSD and earlier effective date, claiming his rating should have been retroactively effective from January 1971 when he received a diagnosis of immature personality disorder while in service.  

4.  The Board issued another decision in July 1989 assigning a slightly earlier effective date of June 13, 1980, for the award of service-connected compensation for the PTSD with history of anxiety, concluding that was when the Veteran had filed an informal claim.  Also in July 1989, the Board separately remanded the claim for a rating higher than 30 percent for this mental disability.

5.  The RO subsequently issued a decision in August 1989 confirming and continuing the 30 percent rating then assigned for the PTSD with history of anxiety.  The RO also implemented the Board's grant of the slightly earlier effective date of June 13, 1980, for this higher rating.

6.  In a June 1990 decision, the RO again determined the Veteran's PTSD did not warrant a rating higher than 30 percent, and on appeal the Board agreed, also denying a rating higher than that.  The Veteran did not then appeal to the U. S. Court of Appeals for Veterans Claims (Court/CAVC), which, at the time, was known at the U. S. Court of Veterans Appeals (COVA).

7.  On June 30, 1993, the Veteran filed another claim for a rating higher than 30 percent for his PTSD.

8.  The RO sent the Veteran a letter in May 1996, in response, informing him that the rating for his PTSD again had been increased - this time from 30 to 50 percent retroactively effective from June 30, 1993, the date of receipt of his most recent claim for a higher rating for this disability.

9.  The Veteran initiated another appeal by filing a timely Notice of Disagreement (NOD) in May 1996.  In August 1996, the RO issued another decision also denying an earlier effective date for this higher rating, and the SOC concurrently issued in August 1996 addressed this claim for an earlier effective date and the claim for an even higher rating for the PTSD (i.e., higher than 50 percent).  The Veteran subsequently perfected his appeal to the Board on these claims by also filing a timely Substantive Appeal (VA Form 9) later in August 1996 through a private attorney that was representing him at the time.

10.  Just some 3 months later, in November 1996, so during the pendency of the appeal, new regulations concerning the rating of mental health disorders such as PTSD were enacted.

11.  As an eventual result, an April 1999 RO decision and SSOC again increased the rating for the Veteran's PTSD, this time from 50 to 70 percent retroactively effective from June 30, 1993, the date of receipt of his most recent claim for a higher rating for this mental disability; however, the RO continued to deny an earlier effective date.

12.  The Veteran continued to appeal for an even higher rating and earlier effective date.  However, after three Board remands, two for additional development of these claims and one to schedule a hearing before the undersigned Veteran's Law Judge of the Board, the Veteran withdrew his claim for a rating higher than 70 percent for his PTSD during his hearing and in a written statement submitted that same day - in turn leaving only the claim for an earlier effective date at issue.

13.  During the one year immediately preceding his most recent June 30, 1993, increased-rating claim, it was not factually ascertainable the Veteran met the requirements for the higher 70 percent rating for his PTSD.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 30, 1993, for the higher 70 percent rating for the PTSD.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes and VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

This appeal dates back many years and arose from the Veteran's disagreement with the effective date assigned following the grant of service connection for his PTSD and the rating for it.  So the claim, as it arose in its initial context, has been substantiated - indeed granted.  Therefore, additional VCAA notice is not required because the intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel has held that no additional VCAA notice is required in this circumstance for such a downstream issue, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion, as the Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream 
earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved.  And since the RO issued a SOC in August 1996 and numerous SSOCs in December 1994, April 1999, September 2000, and January 2009, addressing the downstream earlier-effective-date claim, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than June 30, 1993, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

During his June 2010 hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  And following the hearing, the Board held the record open for an additional 90 days to give him time to try and obtain other supporting evidence (e.g., VAMC treatment records, police reports, etc., from 1977-78 and during 
1983-84 from New Jersey, Houston, Texas, New Mexico, and Los Angeles).  The only additional evidence submitted since the hearing, however, is a January 2011 post-remand brief from his DAV representative.

Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on finality of a prior decision and when he subsequently filed another claim for an increased rating, so an examination and opinion are not needed to fairly decide this claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (wherein the Court indicated that in other situations the Board may need to obtain a "retrospective" medical opinion concerning the severity of the disability years earlier).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

II.  Whether the Veteran is Entitled to an Effective Date Earlier than June 30, 1993 for the 70 Percent Rating for his PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.  38 C.F.R. § 3.157(b).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Turning now to the facts and procedural history of this particular case.

In the May 1996 decision that initiated this appeal, the RO increased the rating for the Veteran's PTSD from 30 to 50 percent retroactively effective from June 30, 1993, the date of receipt of his most recent claim for a higher rating for this mental disability.  The Board previously had determined he was not entitled to a rating higher than 30 percent, but based on the medical and other evidence in the file when the Board had issued that prior decision.  And he had not appealed that prior Board decision to the Court (CAVC or COVA as it was formerly known).  So the Board's earlier decision concerning the rating for this mental disability had become final and binding on him based on the evidence then of record and had subsumed the RO's decision also denying a rating higher than 30 percent.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The binding finality of that prior Board decision is critical because, unless it is collaterally attacked on the basis that it was clearly and unmistakably erroneous, which the Veteran has not done, he cannot have a free-standing claim for an earlier effective date - meaning a claim for an effective date earlier than when he eventually filed another claim for a higher rating for his disability, which, as mentioned, was not until June 30, 1993.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a free-standing claim for an earlier effective date as to a previous final and binding decision is not authorized by law).  The holding in Rudd bars de novo consideration of an effective date after finality attaches to a prior VA decision, whether by the RO or Board on appeal.  The Court in Rudd noted that any other result would vitiate the rule of finality.  When such a free-standing claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, but without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).  

In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show clear and unmistakable (CUE) in the prior denial of his claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  CUE in a prior RO or Board decision must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And the error must of the type that reasonable minds could not disagree about and, if not made, would have manifestly changed the outcome of the prior decision.  Mere general, broad-based, allegations of failure in the duty to assist, to properly weigh or evaluate the evidence, etc., can never amount to CUE.  Moreover, a finding of CUE must be based on the evidence in the file at the time the prior decision in question was issued, not with consideration of other evidence since obtained after the fact.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  See also Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994); Dobbin v. Principi, 15 Vet. App. 323, 326 (2001); Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); and Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

So absent this pleading or showing of CUE, the RO correctly made even the more recent increase in the rating for the PTSD from 50 to 70 percent retroactive to this same effective date, June 30, 1993, because of the finality of the prior Board decision that precludes assigning any earlier effective date.  The Federal Circuit Court has determined that, when a decision becomes final and binding and the Veteran later files another claim, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").  See also Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim").

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  So only if the Veteran's prior claim regarding the rating for his PTSD and effective date had not become final and binding, meaning remained pending, would there be no finality of the RO's or Board's prior decisions and permit the assigning of an effective date earlier than June 30, 1993.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).  Indeed, as held in Williams v. Peake, 521 F.3d 1348 (Fed. Cir.2008), a subsequent final and binding adjudication of a claim that is identical to even a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  


There equally is no indication the Veteran's PTSD met the requirements for the higher 70 percent rating during the one year immediately preceding his June 30, 1993 claim.  There are no records of any evaluation or treatment for his PTSD during that immediately preceding year, so dating back to June 30, 1992, suggesting this required increased severity of this condition.  So it was not factually ascertainable during the year prior to his June 30, 1993 claim that he was entitled to the higher 70 percent rating versus, for example, lesser 50, 30 or 10 percent ratings.  38 C.F.R. §§ 3.155, 3.157.  Further concerning this, while there are VA treatment records in the file contemporaneously dating from June 1992 forward, these records do not pertain to his claim for PTSD or any evaluation and/or treatment he had received for this disability or otherwise show his entitlement to a 70 percent rating under the criteria then in effect - which, as mentioned, were not again revised until November 1996.  So during this June 1992 to June 1993 period at issue, only the former rating criteria may be considered.  See the former 38 C.F.R. § 4.132, Diagnostic Code 9411 (1992).  See also 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); and VAOPGCPREC 3-2000 (Apr. 10, 2000).

For these reasons and bases, the preponderance of the evidence is against the claim for an earlier effective date.  And since the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The claim for an effective date earlier than June 30, 1993 for the 70 percent rating for the PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


